Dewey, J.
The case presented upon the bill of exceptions is somewhat more limited than that assumed by the defendant af the hearing before this court. No question is now made as to the correctness of the ruling as to the estoppel, in case the defendant held the premises under a lease from the plaintiff.
The further instruction that, if the defendant undertook to justify his possession under the authority of any other person than the plaintiff, the burden was on him to show the title of such person, would be correct as an abstract proposition, and was unobjectionable as applied to the particular defence set up.
We do not perceive that any ruling was asked by the defendant upon the point now urged, namely, that the plaintiff was bound to show that he was the sole owner of the premises, to enable him to maintain the present action.
*527Without expressing any opinion beyond that arising upon the questions raised by the exceptions, we think the exceptions taken are not sustained. Exceptions overruled